Citation Nr: 0406909	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  00-19 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
an ACL tear, left knee, status post reconstruction, with 
degenerative joint disease prior to February 17, 2000.

2.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome, right knee, with synovitis, 
prior to April 13, 2000.

3.  Entitlement to an increased evaluation for residuals of 
left knee construction with arthritis, currently evaluated as 
30 percent disabling.

4.  Entitlement to an increased evaluation for right knee 
ligament laxity, postoperative, currently evaluated as 30 
percent disabling.  

5.  Entitlement to an increased evaluation for right 
patellofemoral pain syndrome, with synovitis, currently rated 
as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1987 to December 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating determination of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  

During the course of this appeal, the veteran underwent 
surgery and was assigned temporary total disability 
evaluations for her left and right knee disorders as a result 
of the surgeries performed on them.  The Board has listed the 
issues on the title page of this decision as such due to the 
assignment of the temporary total disability evaluations.


REMAND

A review of the record demonstrates that the last 
comprehensive VA examination afforded the veteran with regard 
to her knee disorders occurred in June 2000.

The Board notes that at the time of a November 2001 VA aid 
and attendance examination, the veteran's knee condition was 
noted to have deteriorated to such an extent that both her VA 
and private physician were recommending total knee 
replacements.  While a physical examination was performed at 
that time, the results obtained are insufficient to properly 
rate the veteran.  

VA is obliged to afford veteran's contemporaneous 
examinations where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).

VA regulations also provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2003); see 38 C.F.R. 
§ 19.9 (2003).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.

2.  The RO should obtain and associate 
with the claims folder copies of 
treatment records of the veteran from the 
Roseburg, Oregon, VA Medical Center from 
September 2003 to the present.

3.  The RO should schedule the veteran 
for a VA orthopedic examination of the 
veteran's left and right lower 
extremities to determine the nature and 
severity of her service-connected left 
and right knee disorders.  All necessary 
tests and studies, including range of 
motion testing reported in degrees of arc 
and X-rays studies, should be performed 
and all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review.

If loss of range of motion is present, 
the examiner should comment on whether 
the loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiner is 
further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to her left and 
right lower extremities and to make 
specific findings as to whether each 
complaint is related to the service-
connected left and right knee disorders 
or some other cause.  The examiner is 
further requested to render an opinion as 
to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.

The examiner is also requested to offer 
opinions on the following issues:

	(a)  Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected left and right knee 
disorders?

	(b)  Do the left and right knee 
disorders cause weakened movement, 
fatigability, or incoordination?  If so, 
the examiner should comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the left 
and right knee disorders, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected left and right knee 
disorders, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left and right knee 
disorders.

4.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




